Case 1:20-cv-20812-KMW Document 50 Entered on FLSD Docket 10/12/2020 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 20-20812-CIV-WILLIAMS


   TERRA’S GARDEN, LLC,
   a Florida Limited Liability Company ,

                 Plaintiff,
   v.

   CONTINENTAL CASUALTY COMPANY,
   a foreign corporation,

              Defendant.
   ______________________________________


        DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS OR COMPEL
                                 DISCOVERY

          Defendant, Continental Casualty Company (“Continental”), by and through its

  undersigned counsel and, pursuant to Rule 7.1(c)(1) of the Local Rules for the Southern District

  of Florida, hereby files its Reply to Plaintiff’s Response to Defendant’s Motion to Dismiss or

  Compel Discovery [D.E.49] and states as follows:

          1.     This case involves a claim for declaratory relief and breach of contract against

  Continental for alleged damage to Plaintiff’s processing equipment reportedly suffered in

  September 2017. [See D.E.5-2, Complaint, ¶¶7,14,22]

          2.     Plaintiff filed this suit on January 31, 2020 and Defendant removed the suit to this

  Court on February 25, 2020. [D.E. 1].

          3.     As outlined in Defendant’s Motion, Plaintiff has failed to meet the Court’s

  deadlines, serve sworn answers to interrogatories or respond to other discovery. [See D.E. 44]
Case 1:20-cv-20812-KMW Document 50 Entered on FLSD Docket 10/12/2020 Page 2 of 7




         4.      Plaintiff has not filed any affirmative motions related to discovery deadlines or

  dismissal but now seeks in its Response [D.E. 49] an extension of all deadlines by 90 days,

  including those which have already passed; or in the alternative, dismissal without prejudice.




                                    MEMORANDUM OF LAW

  Plaintiff’s Request to Extend Deadlines

         Plaintiff claims that inconveniences associated with COVID-19 and the termination of

  counsel within the same firm comprises “good cause” for the extension of deadlines which have

  already passed.   Specifically, the deadline to issue discovery to the Defendant expired on

  October 2, 2020 and the deadline for Plaintiff to disclose “experts, expert witness summaries and

  reports” passed on August 28, 2020. [D.E. 16] Plaintiff was well aware long before October 9,

  2020, when it first requested an extension of deadlines, that the deadline to comply with expert

  disclosure requirements had passed more than 40 days earlier and that the deadline to issue any

  discovery expired on October 2, 2020. Beyond the clarity of the Court’s Scheduling Order,

  [D.E. 16], Defendant has repeatedly brought these deadlines to Plaintiff’s attention to seek

  compliance therewith. Defendant contacted Plaintiff’s counsel to discuss Plaintiff’s failure to

  provide an expert disclosure on August 31, 2020 and September 1, 2020. [See D.E. 36] In an

  effort to advance the litigation, Defendant even filed a Motion to Compel Plaintiff’s Expert

  Disclosures on September 8, 2020 [D.E. 36], which the Court denied as moot [D.E. 37] stating,

                 [t]he Court’s deadlines are not aspirational. So if Plaintiff violated
                 the deadline for disclosure of expert reports under the current
                 Order, it is assumed that Plaintiff will have no experts to disclose.
                 Otherwise, the burden is on Plaintiff to move to modify the pretrial
                 deadlines and specifically show cause, under Rule 16, why an
                 extension of Plaintiff’s deadline should be considered. [D.E. 37].

                                                   2
Case 1:20-cv-20812-KMW Document 50 Entered on FLSD Docket 10/12/2020 Page 3 of 7




  Since the Court’s September 8, 2020 order, Plaintiff has taken no action to seek an extension or

  demonstrate why it is entitled to an extension of the expert disclosure deadline.

           As early as February 27, 2020, in its Order of Referral and Notice of Court Practice in

  Removal Cases, the Court advised the parties that “[n]on-compliance with any provision of this

  Order, the Federal Rules of Civil Procedure, the Local Rules, or this Court’s Practices and

  Procedures (available at:http://www.flsd.uscourts.gov/?page_id=13071), may subject the

  offending party to sanctions, including dismissal of this case.” [D.E. 3]. The Court reminded

  Plaintiff that “failure to comply with deadlines may result in sanctions including dismissal of the

  case” in conjunction with the Court’s denial of Plaintiff’s third request for an extension of time

  to provide an affidavit of citizenship (which Plaintiff has yet to provide) [D.E. 18]. Despite these

  admonitions and the Court’s specific direction to Plaintiff regarding a potential remedy for its

  failure to comply with expert disclosure requirements, Plaintiff has until now remained silent.

  Now, nearly 40 days after being advised by the Court as to how it should proceed regarding the

  deadlines of the Scheduling Order, and only when faced with a Motion to Dismiss, has Plaintiff

  first mentioned that it is seeking an extension of deadlines.

           While good cause is the standard by which a court determines if an extension of a

  deadline that has already passed should be granted, diligence is the key factor in determining

  whether good cause is shown. De Varona v. Disc. Auto Parts, LLC, 285 F.R.D. 671 (S.D. Fla.

  2012).    Plaintiff in this case has demonstrated no diligence regarding its compliance with

  deadlines and has repeatedly ignored the prior warnings of the Court before seeking any relief.

  [D.E. 37]. Throughout the duration of this litigation, Plaintiff has yet to meet a single deadline,

  repeatedly necessitating motion practice by the Defendant to obtain the information to which it is

  entitled. There is no reason to believe that if the deadlines are extended that Plaintiff will now

  become an active participant in the litigation that it initiated.
                                                     3
Case 1:20-cv-20812-KMW Document 50 Entered on FLSD Docket 10/12/2020 Page 4 of 7




  Plaintiff’s Request for a Dismissal Without Prejudice

          Plaintiff requests, in the alternative, that its case be dismissed without prejudice. This

  Court “enjoys broad discretion in determining whether to allow a voluntary dismissal under Rule

  41(a)(2).” Pontenberg v. Boston Scientific, Corp., 252 F.3d 1253, 1255 (11th Cir. 2001). “This

  Circuit has not adopted specific factors for a trial court to consider in determining whether a

  defendant will suffer ‘clear legal prejudice.’” Engel v. Experian Info. Sols., Inc., No. 04-61380-

  CIV, 2005 WL 8155394, at *1 (S.D. Fla. Dec. 15, 2005), report and recommendation adopted,

  No. 04-61380-CIV, 2006 WL 8432309 (S.D. Fla. Jan. 12, 2006). Such legal prejudice can exist

  when considerable time has been spent on a case in preparation for trial. Mosley v. JLG Indus.,

  Inc., 189 Fed.Appx. 874, 876 (11th Cir. 2006) (approving denial of motion to dismiss where

  court considered significant “time that had passed since the case was filed, the many motions

  filed, and the discovery produced.”).

         Here, Plaintiff is clearly seeking a dismissal without prejudice as a remedy to seek a

  strategic advantage and to avoid the consequences of its failure to disclose an expert. Cases

  which require technical knowledge, like the cause of alleged equipment malfunction in food

  processing equipment, require expert testimony to survive summary judgment. See e.g., Giles v.

  Winn-Dixie Montgomery, LLC, 574 F. App'x 892 (11th Cir. 2014). Plaintiff’s failure to provide

  an expert is fatal to its case. Plaintiff is essentially seeking permission from the Court for a “do

  over,” at the expense of judicial resources and additional costs to the Defendant. Moreover, even

  if the Court were inclined to allow Plaintiff to dismiss and subsequently refile its complaint,

  there is no reason to believe that Plaintiff would ever be able to present such an expert. Plaintiff

  has already admitted that it no longer has the allegedly damaged equipment in its possession,

  effectively precluding any further inspection of that equipment. [D.E. 42-2, Response to Request

  for Admission No.13]
                                                   4
Case 1:20-cv-20812-KMW Document 50 Entered on FLSD Docket 10/12/2020 Page 5 of 7




         In Estate of Reed v. Nat'l Specialty Ins. Co., Plaintiff’s counsel sought similar relief in

  litigation against another carrier also involving a named peril policy. Estate of Reed v. Nat'l

  Specialty Ins. Co., No. 19-23178-CIV, 2020 WL 5547922, at *1 (S.D. Fla. July 29, 2020). In

  that case, Plaintiff also failed to provide an expert disclosure and then moved to extend the

  deadline for expert disclosure, which motion was denied. Id. Plaintiff has yet to meet a deadline

  in this case. With the exception of the three requests for extension of time to file an affidavit of

  citizenship, Plaintiff has not sought any relief from the now expired deadlines. Defendant has

  met the Court deadlines and has consistently, but unsuccessfully, attempted to work with

  Plaintiff to advance the litigation. The deadline for filing dispositive motions is October 16,

  2020. Despite the obstacles artificially created by Plaintiff, Defendant intends to file a motion for

  summary judgment. Plaintiff should not be permitted to escape the certitude of an adverse

  judgment by virtue of its own lack of diligence.

         However, should the Court decide to grant Plaintiff’s request for a dismissal without

  prejudice, it has the jurisdiction to impose conditions upon that dismissal. Pontenberg v. Bos.

  Sci. Corp., 252 F.3d 1253 (11th Cir. 2001). Should this case be dismissed, Plaintiff should be

  bound by its previous judicial admissions, including its responses to Defendant’s Requests for

  Admissions. Furthermore, should Plaintiff decide to reinstitute this action, it should be required

  to refile in the federal court such that the Defendant will not incur the expense and work of

  removing the same suit a second time. Additionally, Plaintiff should reimburse Defendant the

  costs of removal and defense costs incurred to date in this action.

         WHEREFORE, Defendant requests this Court enter an Order granting its Motion and

  denying Plaintiff an extension of deadlines already passed including the deadline for expert

  disclosures and denying Plaintiff’s request for a dismissal without prejudice.



                                                     5
Case 1:20-cv-20812-KMW Document 50 Entered on FLSD Docket 10/12/2020 Page 6 of 7




                                           Respectfully submitted,

                                           /s/ Morris D. Pataky

                                           Morris D. Pataky
                                           Florida Bar No. 564311
                                           Primary Email: morris.pataky@cna.com;
                                           Secondary Email: donna.matesa@cna.com;
                                           CNA Coverage Litigation Group
                                           4631 Woodland Corporate Blvd., Suite 315
                                           Tampa, Florida 33614
                                           Telephone: (813) 880-5165
                                           Direct Line: (312) 822-6027
                                           Facsimile: (312) 260-6859

                                           Attorneys for Defendant, Continental
                                           Casualty Company




                                       6
Case 1:20-cv-20812-KMW Document 50 Entered on FLSD Docket 10/12/2020 Page 7 of 7




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 12, 2020, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system.      I certify that the foregoing document is

  being served this day on all counsel of record identified on the below Service List, by Notices of

  Electronic Filing generated by CM/ECF.



                                                       /s/ Morris D. Pataky
                                                       CNA COVERAGE LITIGATION GROUP
                                                       Morris D. Pataky
                                                       Florida Bar No. 564311
                                                       Primary Email: morris.pataky@cna.com;
                                                       Secondary Email: donna.matesa@cna.com
                                                       CNA Coverage Litigation Group
                                                       4631 Woodland Corporate Blvd., Suite 315
                                                       Tampa, Florida 33614
                                                       Telephone: (813) 880-5165
                                                       Facsimile: (312) 260-6859
                                                       Attorney for Defendant,
                                                       Continental Casualty Company



                                           SERVICE LIST


                                        Jana A. Rauf, Esquire
                                        INSURANCE LITIGATION GROUP
                                        1500 N.E. 162 Street
                                        Miami, Florida 33162
                                        Primary Service E-Mail: service@ilgpa.com




                                                  7
